Case 1:19-cv-00106-ABJ Document 15-1 Filed 11/12/19 Page 1 fe) hvt A

a

TRULINCS 27328058 - DAVEY, JONATHAN D - Unit: ELK-C-B

FROM: 27328058

TO:

SUBJECT: Response Letter to FBI
DATE: 11/06/2019 07:07:14 AM

November 6, 2019

Federal Bureau of Investigation

Attn: David M. Hardy

Litigation Support Unit

Record Information/Dissemination Section
Information Management Division

170 Marcel Drive

Winchester, VA 22602

Re: Civil Action No.: 1:19-cv-00106-ABJ
FOIPA Report No.: 1370106-000

Dear Mr. Hardy,
This is in response to your letter dated August 30, 2019.

Please process and transfer all 29,818 pages of records and media files onto the 63 CDs and forward immediately to the
address below:

Jonathan Davey

c/o Keith Davey

5269 Beaumont Drive
Virginia Beach, VA 23464
(757) 465-0304

The matter of payment for processing cost is before the Court and | will abide by its decision. However, this matter should not
impede your prompt record production. In unlikely the event of a redaction, an explanation is required for each redaction.
Further, any redaction should not obfuscate my ability to determine the content and context of the record.

Respectfully,

     

Jonathan Davey
Reg.#: 27328-058
FCI Elkton, Ohio
PO Box 10
Lisbon, OH 44432
Case 1:19-cv-00106-ABJ Document 15-1 Filed 11/12/19 Page 2 of 2

TRULINCS 27328058 - DAVEY, JONATHAN D - Unit: ELK-C-B

www ew eee ee ew ee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee eee we eee ee see ewe eee

FROM: 27328058

TO:

SUBJECT: Letter to the Clerk of Courts - DC Circuit
DATE: 11/06/2019 07:06:12 AM

November 6, 2019

To the Clerk of Courts
United States District Court
District of Columbia

Room 1225

333 Constitution Avenue NW
Washington, DC 20001

Re: Not Receiving Mail
Case No.: 1:19-cv-00106-ABJ

Dear Sir,

It has come to my attention that | have not received several Minute Orders from the Court. The last Minute Order | received was
issued on 9/9/2019. As a federal inmate, | do not have internet access or a direct email account and must rely on the postal
service for all notices and filings. Please begin forwarding to me all filings, orders, and notices for the above-mentioned case
along with the most current docket sheet.

Thank you for your attention to this matter.

Respectfully,

“SAA
Jonathan Davey, Bko se
Reg.#: 27328-058
FCI Elkton, Ohio

PO Box 10
Lisbon, OH 44432
